Case 1:19-cv-00646-JJM-PAS Document 1 Filed 12/09/19 Page 1 of 25 PageID #: 1



                          UNITED STATES DISTRICT COURT
                            DISTRICT OF RHODE ISLAND



ROBERT MICHAEL EDWARD GIROUARD

                    Plaintiff,

v.                                                     Case No.: __________________

MCALLISTER TOWING OF                                    JURY TRIAL DEMANDED
NARRAGANSETT BAY, LLC, in personam;
MCALLISTER TOWING OF NARRAGANSETT
BAY, LLC d/b/a PROVIDENCE STEAMBOAT
COMPANY, in personam; MCALLISTER TOWING
AND TRANSPORTATION COMPANY, INC., in
personam; and TUG RAINBOW (Official # 1163629)
its engines, tackle, towing gear, apparel, contents,
bunkers, permits, electronics, appurtenances, etc., in rem

                    Defendants.



                                 VERIFIED COMPLAINT

      Plaintiff ROBERT MICHAEL EDWARD GIROUARD sues the Defendants,

MCALLISTER TOWING OF NARRAGANSETT BAY, LLC; MCALLISTER TOWING OF

NARRAGANSETT BAY, LLC d/b/a PROVIDENCE STEAMBOAT COMPANY;

MCALLISTER TOWING AND TRANSPORTATION COMPANY, INC. and TUG

RAINBOW (Official # 1163629) its engines, tackle, towing gear, apparel, contents,

bunkers, permits, electronics, appurtenances, etc., in rem alleging as follows:




                                            1
Case 1:19-cv-00646-JJM-PAS Document 1 Filed 12/09/19 Page 2 of 25 PageID #: 2



                                SUMMARY OF THE CASE

     1.        Robert Michael Edward Girouard is a 31-year-old man with a history of

working aboard tugboats. Robert has never previously filed a lawsuit. He's married, a

father and an employee described in the Defendants' May 2016 performance evaluation

in this way:




 Image # 1 excerpting portions of the Defendants' May 2016 Performance Evaluation.

     2.        In December 2016, Robert was a deckhand aboard the Tug RAINBOW

when while working to pass a hawser (a thick rope) from the tugboat to a ship, he was

badly injured resulting in years of subsequent medical treatment, multiple surgeries,

persistent pain and an inability to return to his love of working on the sea.

     3.        Following the injury and his surgeries, Robert has done everything right to

try and get on with his life. He's attended his prescribed physical therapy sessions.

He's done what his doctors and the specialists have told him to do. Still, as of the filing

of this Complaint (nearly three years later), Robert remains in persistent pain, lacks

mobility and walks with a cane. He cannot sit or stand for long periods of time. He's not




                                             2
Case 1:19-cv-00646-JJM-PAS Document 1 Filed 12/09/19 Page 3 of 25 PageID #: 3



been released back to work and his injury has and will continue to severely impact his

life and his ability to perform his job.

                                            THE PARTIES

     4.         Plaintiff, Robert Michael Edward Girouard is a 31 year old United States

citizen who maintains his permanent residence in Warwick, Kent County, State of

Rhode Island and Providence Plantations ("Rhode Island").

     5.         At all times material hereto, Girouard received medical treatment and care

for his injuries including his surgeries in Rhode Island.

     6.         At all times material hereto, Girouard was a professional seafarer and

licensed merchant mariner actively engaged in maritime employment aboard vessels

located in the United States.

     7.         Defendant McAllister Towing of Narragansett Bay, LLC is a business

entity organized and existing under the laws of the State of Delaware and registered to

do business in Rhode Island.

     8.         Defendant McAllister Towing of Narragansett Bay, LLC d/b/a Providence

Steamboat Company is a business entity organized and existing under the laws of the

State of Delaware.

     9.         The "Providence Steamboat Company" is registered with Rhode Island as

the fictitious name of McAllister Towing of Narragansett Bay, LLC.1

    10.         McAllister NB maintains a Registered Agent in Warwick, Rhode Island.




1       McAllister Towing of Narragansett Bay, LLC d/b/a Providence Steamboat Company and
McAllister Towing of Narragansett Bay, LLC are collectively hereinafter referred to as "McAllister NB".



                                                     3
Case 1:19-cv-00646-JJM-PAS Document 1 Filed 12/09/19 Page 4 of 25 PageID #: 4



    11.         Defendant McAllister NB has an office and place of business located at

One India Street, Providence, Rhode Island.

    12.         Defendant McAllister Towing and Transportation Company, Inc. ("MT&T")2

is a business entity organized and existing under the laws of the State of Delaware with

an agent for service of process located at 17 Battery Place, Suite 1200, New York, New

York.

    13.         The property located at One India Street, Providence, Rhode Island at

which Defendant McAllister NB does business is owned by a Delaware entity (One India

Place, LLC) with an address of 17 Battery Place, Suite 1200, New York, New York.

    14.         Upon information and belief, Defendants McAllister Towing NB and MT&T

possess, control and are otherwise the beneficial owners of the Rhode Island real

property located at One India Street, Providence, Rhode Island.

    15.         Defendants provide ship assist operations on Narragansett Bay, Rhode

Island using a fleet of vessels they own and/or operate from the property located at One

India Street, Providence, Rhode Island.

    16.         Defendant TUG RAINBOW (Official # 1163629) its engines, tackle, towing

gear, apparel, contents, bunkers, permits, electronics, appurtenances, etc. (collectively

"Vessel"), in rem is a United States documented towing vessel and part of the

Defendants' fleet of vessels used in their ship assist operations.

    17.         The Vessel is approximately eighty-seven feet (87') in length and was built

in 2004.




2      Sometimes this entity appears to be identified as "McAllister Towing & Transportation Co., Inc."
and "McAllister Towing & Transport Co., Inc.".


                                                    4
Case 1:19-cv-00646-JJM-PAS Document 1 Filed 12/09/19 Page 5 of 25 PageID #: 5



    18.        Attached as Exhibit "A" is a true, accurate and complete copy of the

Defendants' webpage titled "Fleet Location" identifying the Vessel with the Port of

Providence, Rhode Island.

    19.        The Vessel is regularly operated in the navigable waters of Rhode Island

and is or will be within the territorial jurisdiction of the United States District Court for the

District of Rhode Island during the pendency of this action.

    20.        At all times material hereto, MT&T owned the Vessel. See United States

Coast Guard Abstract of Title attached as Exhibit "B".

    21.        Defendant McAllister NB is the licensee shown on the Federal

Communications Commission's "Ship Compulsory Equipped License" (call sign #

WDC3878) associated with the Vessel. See, "Ship Compulsory Equipped License"

attached as Exhibit "C".

    22.        At all times material hereto, the Vessel is a “vessel” as defined by Title 1

U.S.C. § 3.

    23.        Upon information and belief, MT&T procured marine insurance coverage

for the Vessel.

    24.        At all times material hereto, the Vessel was entered with the Steamship

Mutual Underwriting Association Limited which provides insurance to the shipping

industry.

    25.        McAllister Towing NB employed Girouard as crew aboard the vessels it

owned, managed, controlled and/or operated within its fleet including aboard the Vessel

on December 16, 2016.




                                                5
Case 1:19-cv-00646-JJM-PAS Document 1 Filed 12/09/19 Page 6 of 25 PageID #: 6



    26.       On December 16, 2016, McAllister NB agreed to pay Girouard

remuneration for his work aboard the Vessel.

    27.       Alternatively and/or additionally, at all times material hereto, one or all of

the in personam Defendants were the Jones Act employer of the crew serving aboard

the Vessel, including Girouard.

    28.       Alternatively and/or additionally, at all times material hereto, Girouard was

a "borrowed servant" working aboard the Vessel placed at the disposal, control and/or

loaned to the owners, operators and/or charterers of the Vessel who exercised

authoritative and substantive direction and control or right to control, over the

performance of the particular mode, manner and/or activities of Girouard at the times of

the acts causing or contributing to Girouard's injuries rendering the owners, operators

and/or charterers of the Vessel the actual employer of Girouard and responsible for his

injuries.

    29.       Alternatively and/or additionally, at all times material hereto, Girouard was

performing the Vessel's work aboard the Vessel for a considerable length of time at the

direction, under the supervision and control of the owners, operators and/or charterers

of the Vessel who furnished the tools and equipment necessary for Girouard's work and

had the right to discharge Girouard at any time.

    30.       Alternatively and/or additionally, at all times material hereto, there was an

agreement or understanding or other meeting of the minds between the owners,

operators and/or charterers of the Vessel, on the one hand, and the remaining

Defendants, on the other hand, whereby the owners, operators and/or charterers of the

Vessel would be borrowing Girouard's services to perform the Vessel's work on the




                                              6
Case 1:19-cv-00646-JJM-PAS Document 1 Filed 12/09/19 Page 7 of 25 PageID #: 7



Vessel over a considerable length of time and Girouard acquiesced to the work

situation.

    31.       Girouard specifically invokes the Court's federal question jurisdiction under

Title 28 U .S.C. § 1331 to resolve his Jones Act negligence claims against the in

personam Defendants.

    32.       Girouard invokes the Court's admiralty jurisdiction under Title 28 U.S.C. §

1333 to resolve his unseaworthiness, maintenance and cure and wage claims as well

as his alternative negligence claim set forth at Count Five.

    33.       Girouard invokes Rule 9(h) for the limited purpose of using Supplemental

Admiralty Rule C to foreclose his preferred maritime lien(s) against the in rem

Defendant Vessel.

    34.       At all times material hereto, Defendants were responsible for owning,

chartering, operating, managing, crewing, equipping and/or maintaining the Vessel.

    35.       The Defendants are subject to the personal jurisdiction of the State of

Rhode Island as entities operating, conducting, engaging in and/or carrying on a

business venture in Rhode Island or having an office in Rhode Island or agent in Rhode

Island or otherwise committing a tortious act within Rhode Island; engaging in

substantial and not isolated activity within Rhode Island; causing an injury to Girouard

within Rhode Island arising out an act or omission by the Defendants outside Rhode

Island and/or by reason of other acts and/or omissions to be revealed through

discovery.

    36.       Venue in this Court is appropriate pursuant to 28 U.S.C. § 1391(b)(2) on

the basis that the Girouard was injured in Rhode Island and on the basis that the control




                                            7
Case 1:19-cv-00646-JJM-PAS Document 1 Filed 12/09/19 Page 8 of 25 PageID #: 8



and operation of the Vessel including operational directives, maintenance, repairs,

procedures and the like associated with the issues likely to be in dispute in this matter

originated from and/or occurred in Rhode Island.

   37.        Venue in this Court is also appropriate because venue with respect to

Girouard's maritime claims is proper wherever the Defendants have property. See,

Williamson v. Recovery Ltd. P'ship, 2006 U.S. Dist. LEXIS 86902 (S.D.Oh. Nov. 30,

2006); Davis v. Hill Engineering, 549 F.2d 314 (5th Cir. 1977), citing Ex Parte Louisville

Underwriters, 134 U.S. 488 (1890).

   38.        Girouard's negligence claims set forth at Count One are governed by the

"Jones Act", Title 46 U.S.C. § 30104 and the "Federal Employers Liability Act", Title 45

U.S.C. §§ 51 - 60, which is incorporated into the Jones Act.

   39.        Girouard's unseaworthiness, maintenance and cure and wage claims as

well as his alternative negligence claim set forth at Count Five are governed by the

federal maritime law.

   40.        Girouard has fulfilled all conditions precedent for filing this action.

                  GENERAL ALLEGATIONS ABOUT THE INCIDENT

   41.        At all times material hereto, the Defendants owned, operated, chartered,

crewed, maintained, controlled and/or managed various commercial towing vessels

(including the Vessel) which were engaged in providing a full range of ship assist

services in Rhode Island and aboard which Girouard was employed as a Jones Act

seaman.

   42.        In 2016, including on December 16, 2016, the Vessel was engaged in the

docking and sailing of ships in and around the Port of Davisville, Rhode Island.




                                              8
Case 1:19-cv-00646-JJM-PAS Document 1 Filed 12/09/19 Page 9 of 25 PageID #: 9



   43.       On December 16, 2016, Girouard was aboard the Vessel in the role of an

ordinary seaman in the position of deckhand while the Vessel was located on navigable

waters in Rhode Island.

   44.       On December 16, 2016, Girouard was married and had recently

purchased a home in Warwick, Rhode Island which carried a mortgage loan.

   45.       On December 16, 2016, Girouard was the primary earner in his

household.

   46.       On December 16, 2016, there was uncleared snow and/or ice on the

raised bulwark at the Vessel's bow.

   47.       On December 16, 2016, there was no ice-melt, rock salt or such similar

products aboard the Vessel by which to treat the snow and/or ice on the Vessel

including on the raised bulwark at the Vessel's bow.

   48.       On December 16, 2016 and before assisting any ship that day, Girouard

offered to clear the snow and/or ice on the raised bulwark at the Vessel's bow.

   49.       On December 16, 2016, the Vessel's Captain told Girouard not to clear the

snow and ice on the raised bulwark because of the lack of or insufficient nonskid in that

location and because there was no ice-melt, rock salt or such similar product.

   50.       On December 16, 2016, the Vessel was engaged in a ship assist which

required Girouard to place a hawser (a thick rope) around the Recessed Bitt (also

known as a "Dutch Bollard') located on the ship's side so as to tether the Vessel to the

ship.




                                            9
Case 1:19-cv-00646-JJM-PAS Document 1 Filed 12/09/19 Page 10 of 25 PageID #: 10




          Image # 2 showing an example of a Recessed Bitt (a/k/a "Dutch Bollard)

    51.        The Vessel's hawsers are heavy.

    52.        The Recessed Bitts on the ships the Defendants' tugboat fleet assists are

 typically located above a tugboat's deck.

    53.        The Recessed Bitts on the ships the Defendants' tugboat fleet assists are

 typically located beyond the reach of any crewmember working on a tugboat's deck.

    54.        Normally, and consistent with how he was trained by the Defendants,

 Girouard would climb onto the raised bulwark at the front of the Defendants' tugboat and

 while standing there, he could more easily reach the ship's Recessed Bitt.




                                             10
Case 1:19-cv-00646-JJM-PAS Document 1 Filed 12/09/19 Page 11 of 25 PageID #: 11




          Image # 3 depicting the Vessel with arrow identifying the raised bulwark

    55.        On December 16, 2016, in connection with assisting a ship, Girouard was

 ordered to place the Vessel's hawser around the ship's Recessed Bitt.

    56.        On December 16, 2016, in connection with complying with his orders,

 Girouard stood on the Vessel's deck and used a pole to try and raise the hawser into

 the air and get it around the ship's Recessed Bitt.

    57.        The pole Girouard used to get the Vessel's hawser around the ship's

 Recessed Bitt was shorter than the poles he had used aboard other tugboats in the

 Defendants' fleet.

    58.        The pole Girouard used to get the Vessel's hawser around the ship's

 Recessed Bitt was not sturdy, wobbled and was defective.

    59.        The pole Girouard used to get the hawser around the Recessed Bitt was

 the only pole he could find aboard the Vessel to use.

    60.        Because the raised bulwark on the Vessel's bow was covered in snow

 and/or ice and he had been ordered not to clear the bulwark because of the lack of or

 insufficient nonskid in that location and because there was no ice-melt, rock salt or such



                                             11
Case 1:19-cv-00646-JJM-PAS Document 1 Filed 12/09/19 Page 12 of 25 PageID #: 12



 similar product, Girouard was forced to work from the Vessel's deck to accomplish

 getting the Vessel's hawser around the ship's Recessed Bitt.

    61.          Working from the Vessel's deck placed Girouard even further away from

 the ship's Recessed Bitt (which was above him) forcing Girouard to stretch and work

 above his head with his arms raised to strain and push the Vessel's hawser around the

 ship's Recessed Bitt.

    62.          On December 16, 2016, as Girouard made one last move resulting in the

 Vessel's hawser being secured around the ship's Recessed Bitt, he felt a sudden, sharp

 pain in his lower back (hereinafter sometimes "Incident").

    63.          On December 16, 2016, he immediately informed the Vessel's captain of

 the Incident.

    64.          On December 16, 2016, upon learning of the Incident, the Vessel's captain

 deviated the Vessel from the ship assist and delivered Girouard ashore so that he could

 seek medical treatment.

    65.          At all times material hereto, the Defendants knew and/or reasonably

 should have known that the lack of or insufficient non-skid in the vicinity of the Vessel's

 raised bulwark, presented a hazard.

    66.          At all times material hereto, the Defendants knew and/or reasonably

 should have known that the failure to provide ice-melt, rock salt or such similar product,

 presented a hazard.

    67.          At all times material hereto, the Defendants knew and/or reasonably

 should have known that the presence of snow and/or ice on the Vessel's raised bulwark,




                                             12
Case 1:19-cv-00646-JJM-PAS Document 1 Filed 12/09/19 Page 13 of 25 PageID #: 13



 presented a hazard in that, among other things, it prevented the crew (including

 Girouard) from performing their duties in a safe and proper manner.

    68.        At all times material hereto, the Defendants knew and/or reasonably

 should have known that the insufficient, inadequate and defective pole, presented a

 hazard.

    69.        Girouard was injured by reason of hazardous conditions aboard the

 Vessel.

    70.        Girouard has experienced significant pain, suffering and emotional

 distress as a result of the incident, surgeries, treatment and physical therapy he has

 endured.

    71.        Girouard continues to treat for his injuries.

    72.        All of the medical treatment Girouard has undergone subsequent to the

 Incident and such medical treatment he will undergo in the future was and is causally

 related to the Incident.

    73.        Girouard has not reached Maximum Medical Improvement.

    74.        Upon information and belief and despite the obligation to do so, none of

 the Defendants filed a form CG-2692 (titled Report of Marine Casualty) with the United

 States Coast Guard.

    75.        Girouard has a preferred maritime tort lien against the Vessel for damages

 caused by the Incident.

    76.        Girouard's preferred maritime tort lien is superior to any ship mortgage

 that may exist against the Vessel.

    77.        At all times material hereto, the Vessel was on navigable waters.




                                              13
Case 1:19-cv-00646-JJM-PAS Document 1 Filed 12/09/19 Page 14 of 25 PageID #: 14



    78.        At all times material hereto, the Defendants knew or should have known of

 the facts supporting the negligence asserted herein including the defects in the Vessel.

    79.        At all times material hereto, Girouard exercised due care in the

 performance of his duties.

                                          COUNT ONE

                       GIROUARD'S UNSEAWORTHINESS CLAIM

    80.        Girouard reasserts and realleges all of the preceding allegations in

 paragraphs 1 – 79 as if fully set forth herein.

    81.        This unseaworthiness cause of action is governed by the federal maritime

 law of the United States of America.

    82.        Girouard demands a jury trial of his unseaworthiness claim in accordance

 with the Supreme Court's ruling in Fitzgerald v. United States Lines Co., 374 U.S. 16

 (1962).

    83.        Girouard invokes Supplemental Admiralty Rule C for purposes of arresting

 the in rem Defendant Vessel and foreclosing his maritime tort lien against the Vessel.

    84.        Girouard has a preferred maritime tort lien against the Vessel for the

 damages he sustained as a direct and proximate result of the Vessel’s

 unseaworthiness.

    85.        Under the general maritime law, Girouard is entitled to foreclose his

 maritime tort lien against the Vessel.

    86.        If Defendants and/their Insurer refuse to post substitute security to stand

 in lieu of the Vessel's arrest and/or seizure, Girouard will seek to arrest and seize the

 Vessel if he has not already elected to do so.




                                              14
Case 1:19-cv-00646-JJM-PAS Document 1 Filed 12/09/19 Page 15 of 25 PageID #: 15



    87.        At all material times hereto, the Defendants and the Vessel, jointly and

 severally, had an absolute, non-delegable duty to provide a seaworthy vessel to

 Girouard, which was reasonably safe and fit for its intended purposes.

    88.        On or about December 16, 2016, the Defendants and the Vessel

 breached their warranty to provide Girouard with a reasonably safe and fit vessel

 because of one or more of the following defects:

        a.     Vessel lacking safe and proper appliances;
        b.     Defective line handling equipment including a defective pole used
                to pass the hawser around a ship's Recessed Bitt;
        c.     Vessel not properly manned;
        d.     Vessel's deck not properly maintained;
        e.     Vessel's deck lacking nonskid or lacking sufficient nonskid;
        f.     Vessel's deck unreasonably slippery by reason of ice and/or snow;
        g.     Vessel lacking treatment for ice and/or snow such as ice-melt or rock salt;
        h.     Vessel lacking appropriate skid resistance surface on the bulwark;
        i.     Vessel lacking safety rules or adequate safety rules and practices
                including, but not limited to, rules regarding the making up of tethered
                escorts and rules regarding the handling of hawsers;
        j.     Vessel with improperly maintained deck surfaces;
        k.     Vessel not properly equipped;
        l.     Vessel lacking adequate supervision and instruction and
        m.     Other and/or different defects as may be shown at trial.

    89.        As a result of the defects, Girouard sustained serious personal injuries

 and/or aggravation of pre-existing physical conditions the full extent of which is not yet

 known; has in the past required and will in the future require medical treatment, care

 and attention; will be obliged to expend monies and incur obligations for medical care

 and attention; has in the past suffered and will in the future continue to suffer agonizing

 aches, pains and mental anguish; has in the past been, presently is, and will be in the

 future disabled from performing his usual duties, occupations and avocations and has

 and will in the future suffer a loss of earnings.




                                               15
Case 1:19-cv-00646-JJM-PAS Document 1 Filed 12/09/19 Page 16 of 25 PageID #: 16



    90.        The serious personal injuries sustained by Girouard were not caused by

 any fault on his part, but were a direct result or a reasonably probable consequence of

 the Vessel's unseaworthiness.

    91.        At all times material hereto, Girouard was in the scope of his employment

 as a seaman at the time he sustained his serious personal injuries and was performing

 labors in furtherance of the Defendants' business.

    92.        The Vessel’s unseaworthiness directly and proximately caused Girouard

 to sustain damages consisting of, among other things, past and future medical

 expenses, past and future lost wages, loss of future earning capacity, past and future

 pain, suffering and loss of enjoyment of life, permanent physical impairment and

 disfigurement.

    93.        Girouard’s injuries are permanent and continuing in nature.

    94.        At all times material hereto, the Defendants knew or should have known of

 the facts supporting the unseaworthiness asserted herein including the defects in the

 Vessel.

    95.        Girouard demands judgment against the Defendants, jointly and severally,

 for all of his compensatory damages in an amount to be determined by a Jury together

 with interest and costs.

        WHEREFORE, Plaintiff Robert Michael Edward Girouard, moves the Court to

 provide the following relief:

        a.     Issuance of an Order citing all persons having or claiming an interest in

 the Vessel to file a Claim of Interest and an Answer in this action;




                                             16
Case 1:19-cv-00646-JJM-PAS Document 1 Filed 12/09/19 Page 17 of 25 PageID #: 17



        b.     Issuance of an Order directing the Clerk of Court to issue a warrant of

 arrest in rem for the Vessel, and order the U.S. Marshal to arrest the Vessel so it is

 brought within the Court's jurisdiction;

        c.     Declare that Plaintiff Robert Michael Edward Girouard has a preferred

 maritime tort lien against the in rem Defendant Vessel to pay his damages;

        d.     Issuance of an Order instructing the Clerk of Court to accept the Owner's,

 or its Insurer's, check so that the money necessary to bond the Vessel from arrest is

 deposited into the Court's registry;

        e.     Entry of final judgment in favor of Plaintiff Robert Michael Edward

 Girouard awarding him all of his compensatory damages in an amount not less than

 US$2,000,000.00 together with interest including prejudgment interest and costs

 against the in rem Defendant Vessel and the in personam Defendants, jointly and

 severally;

        f.     Issuance of an Order directing the U.S. Marshal to sell the Vessel and

 allowing Plaintiff Robert Michael Edward Girouard to credit bid up to the full amount of

 his judgment as part of the maritime lien foreclosure process;

        g.     Alternatively, in the event the Defendants post substitute security, that the

 Court issue an Order directing the Clerk of Court to pay the substitute security to

 Girouard to help satisfy his judgment; and,

        h.     For the Court to award such other and further relief it deems just and

 proper.




                                               17
Case 1:19-cv-00646-JJM-PAS Document 1 Filed 12/09/19 Page 18 of 25 PageID #: 18



                                        COUNT TWO

                   GIROUARD’S JONES ACT NEGLIGENCE CLAIM
          FOR FAILURE TO PROVIDE A REASONABLY SAFE PLACE TO WORK

    96.        Girouard reasserts and realleges all of the preceding allegations in

 paragraphs 1 – 79 as if fully set forth herein.

    97.        Girouard demands a jury trial for his Jones Act negligence cause of action.

    98.        As the actual or borrowing employer, Defendants NB McAllister and MT&T

 (hereinafter for this Count II referred to as "In Personam Defendants") owe a duty of

 reasonable care to provide Girouard with a safe place to work.

    99.        The In Personam Defendants are vicariously liable for the acts and

 omissions of the Vessel’s captain and crew.

   100.        On December 16, 2016, the In Personam Defendants breached their duty

 of reasonable care to provide Girouard with a safe place to work because of one or

 more of the following acts or omissions:

        a.     Failure to provide adequate tools, equipment and safety devices;
        b.     Failure to supply the Vessel with proper supplies including deck coating
                 supplies and ice-melt, rock salt or similar substances;
        c.     Failure and negligence of fellow employees;
        d.     Insufficient crew;
        e.     Failure to use due care to provide Girouard with a reasonably safe
                 place in which to perform his work;
        f.     Adoption of or permitting of unsafe ship assist procedures;
        g.     Adoption of or permitting of unsafe Vessel decks;
        h.     Failing to following good industry practices in connection with ship assist
                 operations;
        i.     Allowing painted deck areas without nonskid to exist;
        j.     Allowing an unsafe deck to exist;
        k      Failing to properly instruct, supervise and/or train the crew;
        l.     Failure to maintain the Vessel's deck and
        m.     Failure and negligence in other respects as will be shown at trial.




                                              18
Case 1:19-cv-00646-JJM-PAS Document 1 Filed 12/09/19 Page 19 of 25 PageID #: 19



   101.        The In Personam Defendants failed to establish appropriate safety rules

 and procedures to prevent the Incident from happening.

   102.        At all times material hereto, the In Personam Defendants knew or should

 have known of the facts supporting the negligence asserted herein including the defects

 in the Vessel.

   103.        As a result of the Defendants' negligence, Girouard sustained serious

 personal injuries and/or aggravation of pre-existing physical conditions the full extent of

 which is not yet known; has in the past required and will in the future require medical

 treatment, care and attention; will be obliged to expend monies and incur obligations for

 medical care and attention; has in the past suffered and will in the future continue to

 suffer agonizing aches, pains and mental anguish; has in the past been, presently is,

 and will be in the future disabled from performing his usual duties, occupations and

 avocations and has and will in the future suffer a loss of earnings.

   104.           Girouard's serious injuries were proximately caused by and resulted from

 the In Personam Defendants' breach of their duty of reasonable care to provide

 Girouard with a safe place to work.

   105.        Girouard was in the scope of his employment as a seaman at the time he

 sustained his serious personal injuries.

   106.        The serious personal injuries sustained by Girouard were not caused by

 any fault on his part, but were caused by the In Personam Defendants and their agents,

 servants and/or employees.

   107.        As a direct and proximate result of the negligence or fault of the In

 Personam Defendants, Girouard sustained damages consisting of, among other things,




                                              19
Case 1:19-cv-00646-JJM-PAS Document 1 Filed 12/09/19 Page 20 of 25 PageID #: 20



 past and future medical expenses, past and future lost wages, lost earning capacity,

 past and future pain and suffering and loss of enjoyment of life, permanent physical

 impairment, and disfigurement.

   108.        Girouard’s injuries are permanent and continuing in nature and he will

 suffer losses and impairment in the future.

        WHEREFORE, Plaintiff Robert Michael Edward Girouard demands judgment

 against the In Personam Defendants, jointly and severally, for all of his compensatory

 damages in an amount not less than US$2,000,000 to be determined by a Jury together

 with prejudgment interest, costs and, such other and further relief as this Court may

 deem just and proper.

                                       COUNT THREE

                    GIROUARD'S MAINTENANCE AND CURE CLAIM

   109.        Girouard reasserts and realleges all of the preceding allegations set forth

 in paragraphs 1 through 79 as if fully set forth herein.

   110.        Girouard demands a jury trial of his maintenance and cure claim in

 accordance with the Supreme Court's ruling in Fitzgerald v. United States Lines Co.,

 374 U.S. 16 (1962).

   111.        Under the general maritime law, Defendants have a non-delegable duty to

 provide Girouard with "maintenance and cure" until the treating physician(s)

 unequivocally determines he has reached maximum medical cure.

   112.        "Maintenance" is a daily living allowance that an employer is required to

 pay a seaman to support the seaman while he is injured and in need of medical

 treatment.




                                               20
Case 1:19-cv-00646-JJM-PAS Document 1 Filed 12/09/19 Page 21 of 25 PageID #: 21



   113.        "Cure" is the payment of medical expenses to treat the seaman's injuries.

   114.        Girouard was injured while in the service of the Vessel.

   115.        At all times material hereto, Defendants were aware of and/or possessed

 first-hand knowledge of Girouard having been injured while in the service of the Vessel.

   116.        At all times material hereto, Defendants were promptly made aware of

 Girouard's injuries.

   117.        Defendants have a non-delegable duty to investigate, manage and

 provide Girouard's maintenance and cure until the treating physician(s) unequivocally

 determines he has reached maximum medical cure.

   118.        As a result of the serious personal injuries described above, Girouard has

 incurred and will continue to incur expenses for his maintenance and cure.

   119.        It is fundamental maritime law that ambiguities about a seaman's need for

 medical treatment must be resolved in favor of the seaman

   120.        The Defendants have failed to provide and/or insufficiently provided

 maintenance and cure and together with such refusals to do so in the future, Girouard

 demands all of his compensatory damages for his past and future maintenance and

 cure until the treating physician(s) unequivocally declares he is at maximum medical

 cure.

         WHEREFORE, Plaintiff Robert Michael Edward Girouard demands the Court

 enter a final judgment in his favor against Defendants, jointly and severally, and that the

 Court award him all of his past and future maintenance and cure in an amount to be

 determined at trial, punitive damages, attorneys' fees for having to retain the

 undersigned attorneys to prosecute the maintenance and cure claim (as the applicable




                                             21
Case 1:19-cv-00646-JJM-PAS Document 1 Filed 12/09/19 Page 22 of 25 PageID #: 22



 law and circumstances allow), interest including prejudgment interest, costs and such

 other and further relief as this Court may deem just and proper.

                                       COUNT FOUR

                                GIROUARD'S WAGE CLAIM

   121.        Girouard reasserts and realleges all of the preceding allegations set forth

 in paragraphs 1 through 79 as if fully set forth herein.

   122.        To the extent that Girouard is owed any back wages for his time served on

 the Vessel for which he has not received, he demands payment of the same.

        WHEREFORE, Plaintiff Robert Michael Edward Girouard demands the Court

 enter a final judgment in his favor against Defendants, jointly and severally, and that the

 Court award him all of his back wages for the time he served on the Vessel for which he

 has not received in an amount to be determined at trial, attorneys' fees for having to

 retain the undersigned attorneys to prosecute the wage claim (as the applicable law and

 circumstances allow), interest including prejudgment interest, costs and such other and

 further relief as this Court may deem just and proper

                                        COUNT FIVE

             NEGLIGENCE CLAIM UNDER THE GENERAL MARITIME LAW

   123.        Girouard reasserts and realleges all of the preceding allegations set forth

 in paragraphs 1 through 79 as if fully set forth herein.

   124.        As an alternative Count and without prejudice to the preceding Counts,

 Girouard alleges the In Personam Defendants owed him a duty of reasonable care

 while he was aboard the Vessel.




                                              22
Case 1:19-cv-00646-JJM-PAS Document 1 Filed 12/09/19 Page 23 of 25 PageID #: 23



   125.        Girouard alleges the In Personam Defendants breached their duty of

 reasonable care by, among other things, failing to clear snow and/or ice from the

 Vessel; supplying defective equipment; failing to supply ice-melt, rock salt and/or such

 similar products; failing to adopt safe ship assist procedures and through other actions

 and omissions by persons and/or employees for whom they are responsible and/or in

 other ways as will be shown at trial.

   126.        The negligence alleged in this alternate Count directly resulted in or was a

 reasonably probable consequence of the cause or contributed to the cause of Girouard

 sustaining his injuries and damages consisting of, among other things, past and future

 medical expenses, past and future lost wages, loss of future earning capacity, past and

 future pain, suffering and loss of enjoyment of life, permanent physical impairment and

 disfigurement.

   127.        The serious personal injuries sustained by Girouard were not caused by

 any fault on his part, but were caused by the In Personam Defendants and their agents,

 servants and/or employees.

   128.        At all times material hereto, the In Personam Defendants knew or should

 have known of the facts supporting the negligence asserted herein.

   129.        Girouard's injuries are permanent and continuing in nature.

   130.        Girouard demands judgment against the In Personam Defendants for all

 of his compensatory damages in an amount to be determined by a Jury together with

 interest and costs.

        WHEREFORE, Plaintiff Robert Michael Edward Girouard demands the Court

 enter a judgment in his favor against the In Personam Defendants and that the Court




                                             23
Case 1:19-cv-00646-JJM-PAS Document 1 Filed 12/09/19 Page 24 of 25 PageID #: 24



 award him compensatory damages in an amount not less than US$2,000,000.00

 together with interest including prejudgment interest and costs and for the Court to

 award such other and further relief it deems just and proper.

                                     JURY DEMAND

        Plaintiff, Robert Michael Edward Girouard, demands a trial by jury on all issues

 so triable.

                               // Signature Page Follows //




                                            24
Case 1:19-cv-00646-JJM-PAS Document 1 Filed 12/09/19 Page 25 of 25 PageID #: 25



 Dated:     December 9, 2019
            Newport, Rhode Island

                                    Fulweiler llc

                              By:   /s/ John K. Fulweiler

                                    John K. Fulweiler, Esq. (RI-7876)
                                    W.B. Franklin Bakery Building
                                    40 Mary Street
                                    Newport, RI 02840
                                    (401) 667-0977 -- Telephone
                                    (401) 656-2501 – Facsimile
                                    john@saltwaterlaw.com
                                    www.saltwaterlaw.com
                                    Attorneys for Plaintiff

                                    Law Offices of Maurice Cusick

                                    /s/ Maurice Cusick
                              By:
                                    Maurice Cusick, Esq. (RI-6349)
                                    625 Thames Street
                                    Newport, RI 02840
                                    (401) 847-0175 -- Telephone
                                    mauricecusick@hotmail.com
                                    Attorneys for Plaintiff




                                      25
